Citation Nr: 1105657	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from January 2, 1977 to 
January31, 1977.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A hearing in front of the undersigned Veteran's Law Judge was 
held in May 2010.  A transcript of the hearing has been 
associated with the claim file.  

In August 2010, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for hepatitis C.  After a 
careful review of the evidence, the Board finds that the claim 
must be remanded one more time prior to issuing a decision.  

In a letter of July 2008, the appellant stated that he had 
applied for Social Security Disability and had been found 
disabled due to his liver disease.  In the same letter, the 
appellant stated that Industrial Medicine Association works for 
the Social Security Administration (SSA).  The Board notes that 
the appellant has stated several times that he received treatment 
for his hepatitis C from the Industrial Medicine Association.  
The RO has submitted several requests to obtain these treatment 
records, but the requests have been unsuccessful.  A review of 
the claim file shows that no attempt has been made to obtain any 
records from the SSA.  The SSA records must be obtained.  38 
C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim for 
disability benefits by the appellant 
including any medical records that Social 
Security has regarding the appellant.  
These records should be associated with 
the claim file.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


